Hoyt, J.
(dissenting). — I think the motion for non-suit was properly granted. Appellant’s own testimony showed him to have been familiar with the locality and with the defects in the sidewalk; that it was to avoid the defective places that he went up the other side of the street; that he knew that there was safety in continuing on that side ; that he would have done so had it not been for the presence upon the sidewalk on that side of the street of a crowd of men, which made it a matter of some little inconvenience for him to continue thereon; that to avoid this crowd he crossed over, as he thought he had already passed the defects in the sidewalk. So much appearing, the only inference to be drawn was that he was guilty of negligence in crossing the street until he was certain he had passed the place where the sidewalk was defective. His thinking he had passed was not sufficient in the light of the fact that perfect safety, with slight inconvenience, could have been had by continuing *468upon the side on which he was travelling. In my opinion,, the judgment should be affirmed.